WRIGHT, J.
If the note was obtained by fraud, or given for a consideration, which had failed, by mistake, or without any consideration, either state of things might be shown, and would constitute a complete defence, as between the parties. If the evidence offered and ruled out, then, tended to prove either assumption, it was competent, and ought to ha»ve been admitted to the jury, and the effect of it left to them. We think the evidence to prove them admissible. The court, therefore, erred in ruling out the evidence, and substituting its own judgment of the facts, for that of the ÍU1T-
The judgment is reversed, and remanded for future proceeding.